16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Lloyd Gilbert OFFUTT, Appellant,v.Crispus NIX, Warden, Appellee.
No. 93-2943.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 11, 1994.Filed:  January 25, 1994.

Before BOWMAN, Circuit Judge, BRIGHT and ROSS, Senior Circuit Judges.
PER CURIAM.


1
Lloyd Offutt was convicted of first-degree robbery, first-degree burglary, and second-degree sexual assault in Scott County, Iowa, in 1985.  He filed a petition for writ of habeas corpus, 28 U.S.C. Sec. 2254 (1988), which the District Court1 denied.  On appeal, Offutt argues he was entitled to habeas relief because the jury instructions violated his due process rights, and that trial counsel was ineffective for failing to preserve the alleged error.  Offutt also contends it was constitutional error for the court to admit evidence of a prior similar conviction to impeach Offutt, and that trial counsel was ineffective for failing to raise this evidentiary issue as a constitutional error.


2
The claims that the jury instructions were unconstitutional and that trial counsel was ineffective for failing to raise a constitutional challenge to the admission of prior conviction impeachment evidence were not raised in Offutt's petition before the District Court and therefore are not properly before us.  We agree with the District Court that Offutt's claim of constitutional error in the admission of the impeachment evidence is procedurally barred.  Finally, we reject Offutt's argument that trial counsel was ineffective for failing to object to the allegedly unconstitutional jury instructions, and agree with the District Court's conclusion that the instructions were proper.


3
An opinion in this case would have no precedential value, so we summarily affirm the judgment of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa, adopting the Report and Recommendation of the Honorable Mark W. Bennett, Magistrate Judge for the Southern District of Iowa